Citation Nr: 1449338	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-04 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard L. Frankel, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) from February 2011 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at hearings before the RO in February 2010 and July 2012, and at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2012.  Copies of the hearing transcripts are of record.


FINDINGS OF FACT

1.  Throughout the pendency of the claim, excluding the period when a temporary total evaluation was assigned by the RO, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas.

2.  The Veteran's service-connected PTSD has rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for assignment of a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated in October 2007, May 2011, and February 2012 were sent to the Veteran with regard to his claims.  The letters notified the Veteran of what information and evidence was needed to substantiate his claims, what information and evidence must be submitted by the claimant, what information and evidence would be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has received all necessary notice and has had a meaningful opportunity to participate in the development of his claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The duty to assist has also been met here.  The Veteran's private medical records and VA treatment records have been obtained.  The Veteran was afforded three VA examinations.  The medical examiners who conducted these examinations generally reviewed the claims file, interviewed the Veteran regarding his relevant symptomatology, and conducted a pertinent assessment.  The examiners also commented upon or opined about the occupational effects of the Veteran's psychiatric disability.  Each medical examiner finally documented all of the above actions in an examination report.  Accordingly, the Board finds that the examinations collectively are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation). 

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed.  

II.  Background

By way of background, a February 2011 rating decision granted PTSD and assigned a rating of 30 percent effective from August 9, 2007.  In the Veteran's March 2011 notice of disagreement, the Veteran asserted that a higher rating should be awarded, and that a claim for TDIU was reasonably raised by the record.  Thereafter, in April 2011, the Veteran requested temporary total disability for PTSD, noting that he had been admitted to inpatient care.  A December 2011 rating decision assigned a temporary total evaluation for hospitalization effective March 4, 2011, and a 30 percent rating since May 1, 2011.  The December 2011 rating decision also denied TDIU.

The relevant evidence of record includes VA treatment records, VA examinations, a private PTSD evaluation, lay statements, and hearing testimony.

During an August 2007 VA mental health assessment, the Veteran reported nightmares, sleep impairment, chronic alcohol abuse, social isolation, anger, physical violence, instability in social and occupational functioning, and lack of motivation.  The Veteran stated he has had numerous jobs, including construction and in the oil field; the longest he worked for a job was 20 months.  He reported that he quit more jobs because he never felt comfortable, and admitted being fired 2 to 3 times for not showing up.  The Veteran was married for 12 years, and divorced because he wanted to move and his wife wanted to settle in one place.  He had two adopted stepchildren but had not seen them in several years.  He had no girlfriend or close friends.  On Mental Status Examination (MSE), the Veteran was neatly attired with appropriate grooming and hygiene.  His mood was euthymic and his affect was appropriate.  His speech was normal.  He was oriented to time, person, and place.  There was no evidence of hallucinations or delusions.  He denied suicidal and homicidal ideation.  Impulse control was within normal limits.  His GAF was 51. 

During a September 2007 VA psychiatry consultation, the Veteran reported recurrent nightmares, flashbacks, avoidance, isolation, emotional detachment, numbness, and emptiness.  He reported that he fears bad things happening and he had no friends. 

At the February 2010 RO hearing in connection with the Veteran's claim for service connection for PTSD, the Veteran's brother testified that he witnessed many of the Veteran's anger outbursts. 

On January 2011 VA examination, the Veteran reported that he lived alone.  The Veteran completed his GED. His hobbies included crafts, such as wood carving.  He reported that he got into a physical fight with someone in a bar about 8 years prior. On MSE, he was casually dressed and oriented times 3.  His speech was unremarkable.  His mood was anxious, and his affect was full.  His attention was intact.  He endorsed chronic sleep impairment, as well as 2 to 3 panic attacks per week.  He denied delusions or hallucinations, as well as suicidal or homicidal ideation.  His memory was normal.  His impulse control was "good."  His GAF was 60.  The examiner found that PTSD symptoms resulted in deficiencies in judgment, family relations, work, and mood.  Further, the Veteran's anxiety and hypervigilance reduced his ability to be more productive and efficient in a job setting.

The Veteran was admitted for inpatient treatment in March 2011.  An April 2011 discharge summary notes that the Veteran's GAF was 49 upon discharge.

Mental health notes from May 2011 record two separate incidents of anger outbursts.

On June 2011 VA examination,  the Veteran stated that he was admitted to inpatient mental health treatment because of suicidal thoughts.  He stated that he gets depressed easily and has been a drifter for 30 years.  The Veteran had a history of substance abuse.  The Veteran had last worked full time in 2005, and part time until 2007.  The examiner noted that the Veteran's employability was limited by his mental health/PTSD condition.

A November 2011 letter from the Veteran's sister indicates that the Veteran would go away and have no contact with any of his family for months at a time.  His sister noted that she has kept in phone contact with the Veteran over the past few years, but that the Veteran avoided talking about anything personal.

During a May 2012 private PTSD evaluation, the Veteran reported irritability, anger, sadness, depression, frustration, a consistently high level of anxiety, and chronic sleep impairment.  He talked to one sister and a brother occasionally, and had an on again/off again girlfriend.  He was most comfortable when he was with a very small, select group of people that included his brother and 2 friends.  

On MSE, the Veteran was relatively bizarrely dressed with long flowing hair, a modified cowboy hat and a vest that was bedecked with Vietnam memorabilia.  He was oriented times 3.  His mood was depressed; his affect was mainly congruent.  His speech ranged from pressured to normally paced and showed peculiarities in the form of grunts and other unusual sounds that seemed to have no bearing to the content of his conversation.  His thinking was predominately rational, coherent and logical, although he could go on tangents when talking about his war experiences.  His judgment was questionable.  His recent memory was relatively intact; his remote memory was reported as having a number of blank spots.  He demonstrated paranoid delusions with his views of other people.  He exhibited an inability to cope well with stress and difficulty concentrating.  The examiner noted that the Veteran represented a significant suicide risk in spite of his protestations to the contrary.  His GAF was 40.  The examiner opined that the Veteran was unable to maintain competitive employment as a result of his PTSD.

On July 2012 VA examination, the Veteran reported that he had been divorced since 1990.  He has two adopted stepchildren with whom he had no contact.  He has dated someone on and off for the past 10 years.  He had one friend who, like him, was a loner.  They get together every couple of months.  The Veteran had been involved with the VA behavioral health program.  He did not like taking medications or individual therapy.  He used to attend group therapy for several years.  At the time of examination, the Veteran was not receiving any treatment.  Symptoms included anxiety and panic attacks occurring weekly or less often.  The examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  His GAF was 65.

At the July 2012 RO hearing, the Veteran testified that he was unable to deal with authority figures, had an active suicidal ideation, aggressive tendencies, was forgetful, had a poor concentration, chronic sleep impairment, and an inability to sustain employment.

At the December 2012 Board hearing, the Veteran and his representative argued that the July 2012 VA examination was inadequate.  Specifically, the examiner hardly asked any questions and the examination took only 15-20 minutes.  The Veteran stated that he could not maintain a job.  He gets too flustered with things.  Whenever his dreams come back, he has to get away.  He usually gets away for 2 weeks but sometimes loses contact with everyone for a year or so.


III.  PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability (during the rating period) that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, which contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

An evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See id. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See id.

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms); see also 38 C.F.R. §§ 4.125 , 4.126, 4.130.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

A GAF scored of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71-80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).

GAF scores are just one component of the Veteran's disability picture, and the Board does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores. Under such circumstances, Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 70 percent evaluation for his service-connected PTSD for the entire claim period (excluding the period of temporary total disability).  The competent and credible evidence of record shows that the Veteran is shown to experience occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  He has exhibited symptoms of suicidal ideation,  speech intermittently illogical, obscure, or irrelevant; continuous depression and anxiety including frequent panic attacks, impaired impulse control, and a difficulty in adapting to stressful circumstances.  Notably, the Veteran's symptomatology and resulting occupational and social impairment appear to have been mostly consistent both before and after his VA hospitalization in 2011.  Resolving reasonable doubt in the Veteran's favor, the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, and the resulting impairment of social and occupational functioning, is more consistent with a 70 percent disability evaluation.

The Board acknowledges the widely varying GAF scores of 40, 49, 51, 60, and 65 that were recorded during the claim period.  However, the Board finds the narratives contained in treatment records and evaluations, as well as lay statements of the Veteran and his family regarding the Veteran's symptomatology, to be the most probative evidence of the Veteran's psychological symptomatology.

The overall symptomatology associated with the Veteran's PTSD does not more closely approximate the schedular criteria required for the 100 percent disability rating.  The Veteran is not shown to have problems tantamount to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.

Finally, the Board has also considered whether an extraschedular rating is appropriate.  38 C.F.R. § 3.321(b)(1).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step (or element) is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id.

The second step is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Id.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step or element--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.   Neither the RO nor the Board is permitted to assign an extra-schedular rating; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  

The record in this case does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the referral for an extraschedular rating.  Rather, the Veteran's symptoms-including suicidal ideation, panic attacks, depression, isolation, irritability, and difficulty in adapting to stressful circumstances-are all contemplated by DC 9411.  Since application of the regular schedular standards is not rendered impracticable in this case, the Board is not required to refer this matter for consideration of the assignment of an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
IV.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2013).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2013).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2013).  

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his case outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15 (2013).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question now presented is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363. 

The Veteran claims that his PTSD symptomatology renders him unemployable.  The Veteran has been unemployed since 2007.  He had previously worked in construction, and he holds a GED.

Here, the Veteran satisfies the percentage requirements noted above.  Per the Board's decision, the Veteran's service-connected PTSD with alcohol abuse is currently rated 70 percent disabling.  

The competent and credible evidence of record shows that the Veteran is not currently able to engage in substantially gainful employment due to impairment caused by his service-connected disability.  In this regard, the Board points to the May 2012 private opinion rendered upon a complete psychological evaluation of the Veteran.  There is no opinion to the contrary.   Resolving reasonable doubt in favor of the Veteran, TDIU is granted.


ORDER

An evaluation of 70 percent for the Veteran's PTSD is granted for the entire claim period, excluding the period of temporary total evaluation.

TDIU is granted.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


